105 F.3d 646
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eldon Guy BELL, Plaintiff--Appellant,v.Ralph THOMAS, Sheriff;  Barry Johnson, Jailer;  FrankGalizia, Investigator;  Boyce Floyd, Investigator,Defendants--Appellees,andDavid LEOMANS, County Commissioner;  Betty Bell, CountyCommissioner;  Carol Long, County Commissioner;  KimBennett, County Commis sioner;  Opal Hill, CountyCommissioner;  John Morris;  County Commissioner;  BillySmith, Sr., County Commissioner;  Archie Page, County ComMissioner;  Carl Tilghman, County Commissioner;  WalterHouse, SBI Agent;  Anthony Dennis, Investigator, Defendants.
No. 96-7510.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.
Decided Jan. 6, 1997.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-94-857-5-BR)
Eldon Guy Bell, Appellant Pro Se.
Cheryl A. Marteney, WARD & SMITH, P.A., New Bern, North Carolina, for Appellees.
E.D.N.C.
APPEAL DISMISSED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.


1
Appellant appeals from the district court's order dated August 30, 1996, which adopted the magistrate judge's recommendation to dismiss his 42 U.S.C. § 1983 (1994) action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  In an order entered September 23, 1996, the district court set aside the August order and granted the Appellant's motion for an extension of time in which to file objections to the magistrate judge's report and recommendation.  The district court retains jurisdiction pending the disposition of the underlying action.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We grant the Appellees' motion to dismiss the appeal as interlocutory.  We further note that the appeal is frivolous.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED